ON MOTION FOR REHEARING AND SUGGESTION OF FUNDAMENTAL ERROR
BOYD, Justice.
In appellant’s motion for rehearing, in addition to urging us to reconsider our original decision (see p. 470), he attempts to present for the first time a point which he says constitutes fundamental error and requires reversal.
That error arises, says appellant, because he should have been charged under article 4476-15, section 4.13(f)(1) and (g), Texas Revised Civil Statutes Annotated (Vernon Supp.1987). This statute charges the offense of knowingly or intentionally “delivering] abusable glue or aerosol paint to a person who is under 17 years of age.” This offense is a Class B misdemeanor. A Class B misdemeanor is punishable by a fine not to exceed $1,000, confinement in jail not to exceed 180 days, or both. Tex. Penal Code Ann. § 12.22 (Vernon 1974). As we noted in our original opinion, appellant was convicted of contributing to the delinquency of a minor under Texas Family Code Annotated section 72.002 (Vernon 1986) with an assessed punishment of one year confinement in the Hale County Jail, probated, and a $175 fine.
With commendable candor, appellant’s counsel concedes that he failed to discover the “specific statute” in time to preserve the issue for appellate review. He argues, however, since the “more specific offense” provides for a lower penalty than that assessed, the error in not charging appellant under this statute necessarily results in harm to appellant and is so egregious that it could not be waived by a failure to object. In support of this proposition, he places primary reliance upon the Court’s decision in Tawfik v. State, 643 S.W.2d 127 (Tex.Crim.App.1982). That reliance is misplaced. While Tawfik's conviction was reversed because he was charged under a general theft statute rather than a special statute entitled “Criminal Simulation,” in that case, the question of fundamental error was not presented or discussed since Tawfik had apparently taken all necessary steps to preserve his right to appeal that question.
Moreover, subsequent to the Court’s decision in Tawfik, Texas Code Criminal Procedure Annotated article 1.14 (Vernon Supp.1987) was amended effective December 1, 1985, and reads as follows:
(a) The defendant in a criminal prosecution for any offense may waive any rights secured him by law except the right of trial by jury in a capital felony case.
(b) If the defendant does not object to a defect, error or irregularity of form or substance in an indictment or information before the date on which the trial on the merits commences, he waives and forfeits the right to object to the defect, error, or irregularity and he may not raise the objection on appeal or in any other post conviction proceeding....
*472This amendment was adopted pursuant to the authority granted the legislature under the amendment to Texas Constitution article 5, section 12, adopted at the general election held on November 5, 1985. Since no objection was made in the trial court on the basis now asserted by appellant, it has been waived and has not been preserved for our appellate review. See also Moore v. State, 672 S.W.2d 242, 244 (Tex.App.— Houston [14th Dist.] 1983, no pet.).
We also decline appellant’s invitation to reconsider our holding in our original opinion since .we continue to believe it was correct. Accordingly, appellant’s Motion for Reheai’ing and Suggestion of Fundamental Error is overruled.